Citation Nr: 1138093	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for claimed residuals of a right eye injury.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active service from April 1943 to April 1946.  

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a January 2008 rating decision in which the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's previously-denied claim of entitlement to service connection for residuals of a right eye injury.  In April 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge sitting at the RO; a copy of the transcript has been associated with the claims file.  

In a May 2011 decision, the Board found that new and material evidence had been submitted and reopened and remanded the Veteran's service-connection claim for additional development and adjudication.  The Board's order was at the very least substantially complied with, and therefore there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record indicates that it is less likely than not that any current eye disability either began during or was otherwise caused by the Veteran's military service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of a right eye injury have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2007 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and how disability ratings and effective dates are established consistent with the holdings in Pelegrini and Dingess.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

A review of the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, available VA medical records, a hearing transcript, and various written statements provided by the Veteran or by his representative on his behalf.  

In compliance with the Board's May 2011 remand instructions, additional VA treatment records and a June 2011 VA examination report and opinion were obtained and associated with the record.  This examination report, along with the other evidence of record, is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In June 2011, the claim was readjudicated and a supplemental statement of the case was issued.  Given the foregoing, the Board finds that VA has at the very least substantially complied with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the matter on appeal.

II. Analysis

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 4.9 (2011).

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Although the Veteran served in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply here as the in-service injury to his right eye occurred while on maneuvers in Tennessee prior to being shipped overseas to fight in Europe during World War II.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the Veteran's service-connection claim in light of the record and the governing legal authority, the Board finds that service connection for claimed residuals of a right eye injury is not warranted.

In various statements and during his hearing before the Board, the Veteran asserted that he injured his right eye in October 1943 while on maneuvers in Tennessee prior to going overseas.  He indicated that he was burning trash when apparently an unexploded bullet exploded and a piece of metal lodged in his eye.  He reported that he was first taken to the field hospital for treatment and then he was transferred to a hospital in Nashville, where he stayed an additional 30 days, after which he could see pretty well.  The Veteran added that now he can hardly see anything without his glasses.  He had not sought treatment for his eye, except to get new prescriptions for glasses following service.  He started wearing glasses at the age of 40.  The Veteran testified that his right eye waters a lot and that he has floaters, but indicated that he does not have glaucoma.

The Veteran's service treatment records confirm that, on October 21, 1943, while on maneuvers near Lebanon, Tennessee, he was struck in the right eye by pieces of metal from an exploding blank cartridge, which was in a trash fire that he was tending.  Initially, he was treated in the field.  He was prescribed Codeine and the eye ball was irrigated profusely with a boric acid solution to remove a small piece of brass from the wound.  Then, the eye was washed with a butyl sulfate solution, an ointment was put in the eye and a sterile dressing was applied, and the Veteran was then evacuated to the 35th Evacuation Hospital.  The diagnosis was wound lacerated sclera lateral aspect of the right eyeball with mild burn of cornea of the right eye.  The Veteran was noted to have pain and blurred vision up to the time of admission.  Physical examination on admission was negative except for a large abrasion of the cornea of the right eye, which was thought to be the entrance site of a foreign body to the orbit.  The cornea was steamy about the abrasion, aqueous was cloudy and fundus detail could not be visualized.  There was moderate blepharospasm of the right eye.  Vision in the right eye was 20/40 and in the left was 20/20.  X-rays of the right orbit revealed a metallic foreign body 0.5 cm. in length in the inferior nasal aspect of the right orbit, not in the eyeball.  After intensive treatment in the eye clinic and on the ward, marked visual improvement was noted in the right eye.  No attempt was made to remove the foreign body as it was located outside the orbit.  The final diagnosis was: (1) penetrating wound of the right orbit and cornea, moderately severe, accidentally incurred when struck in right eye by flying particles from exploding blank cartridge in a trash fire the Veteran was tending on maneuvers near Lebanon, Tennessee on October 21, 1943; and (2) traumatic foreign body located at the inferior nasal aspect of the right orbit outside of the eyeball, metallic, accidentally incurred as in (1).  

Two days later, he was transferred from the 35th Evacuation Hospital to Thayer General Hospital in Nashville.  On admission, there was blurring and soreness of the right eye.  From October 25, 1943 to November 5, 1943, hot boric acid compresses and Atropine 2%, Sulfathiazole were applied, which showed improvement in (1) above and confirmed the diagnoses listed in (1) and (2) above.  An entry dated ten days later revealed that the Veteran was being seen daily in the eye, ear, nose and throat clinic.  On November 22, 1943, he was discharged to duty.  Although the injury was noted on the Veteran's April 1946 separation examination report, no eye abnormalities were found and vision was noted to be 20/20 in both eyes.

In a December 1947 rating decision, denying service connection for residuals of a right eye injury, the RO acknowledged that the Veteran's right eye was injured during service but no residuals were diagnosed at discharge.  The Veteran testified that he did not seek eye treatment for a number of years after service.

When seen at a September 2008 VA optometry eye consult, the Veteran complained of decreased near vision, not as good as it used to be, and reported an injury to the right eye in 1943 and eye surgery in January 1944 for removal of scar tissue.  Following an examination, the diagnoses included suspect glaucoma, non-surgical cataracts, borderline visually significant; and refractive error.  Glaucoma testing was performed the same day and was negative.  

During a November 2009 VA ophthalmology follow-up, the Veteran denied acute changes in vision, flashes, floater changes, curtains, or eye pain but he asserted having felt a slow decrease in the visual acuity in both eyes.  The assessment included hyperopia with astigmatism/ presbyopia, minimum change in glass prescription; faint nasal peripheral corneal scar in the right eye, likely due to old trauma, stable; suspect glaucoma; and cataracts in both eyes, mild visual significance.  At a January 2011 VA optometry follow-up, the Veteran was assessed with suspect glaucoma secondary to moderate cupping; moderate cataracts in both eyes that accounted for reduced best corrected visual acuity; and refractive error-hyperopia with astigmatism/presbyopia.

During a June 2011 VA eye examination, the Veteran complained of gradually decreasing distance and near vision, greater in the right than the left eye, and new floaters temporally in the right eye in the last year or so occurring frequently and with no pattern.  He denied light flashes in both eyes.  The Veteran also complained of frequent, off-and-on tearing in both eyes, worse in the right, especially while reading.  After a review of the claims file, an interview with the Veteran and an examination, the VA eye examiner diagnosed him with cataracts and nuclear sclerosis, left eye slightly greater than right eye, age-related; and suspect glaucoma in both eyes with suspicious optic nerves (large C/D ratio) but OCT3 showed a reassuringly normal retinal nerve fiber layer thickness.  She indicated that his cataracts were causing a modest amount of astigmatism.  His floaters were due to posterior vitreous detachment and he was warned about retinal detachment.  At his age, VA examiner opined that it is more likely than not that the Veteran has physiologic cupping rather than glaucoma.  The VA examiner noted a history of a blank cartridge explosion that produced a metallic foreign body in the right inferior-nasal orbit and corneal abrasion with no residual evidence of injury.  

At a July 2011 VA optometry follow-up, the Veteran again stated that his vision was not very good, that he had been informed he had cataracts in both eyes, and that his right eye watered.  The assessment was nearly identical to that in January 2011, except that the Veteran had indicated he was interested in surgery for his cataracts.

The most probative medical evidence of record shows that that the Veteran had normal vision at discharge from service continuing until the age of 40, by his own account.  Thus, he has not claimed chronicity of symptomatology.  Except for reporting undergoing surgery in January 1944 for removal of scar tissue, which is not shown in his service treatment records, the Board finds his statements about his in-service injury and resulting symptomatology at that time competent and credible.  While the Veteran is competent to attest to symptoms that occurred in service, and the symptoms that he has experienced since service (beginning at the age of 40), neither he nor his representative is competent to provide a medical opinion on etiology of his currently diagnosed disorders. 

Because refractive error is excluded from the definition of a disease for which service connection may be granted, the Veteran's current hyperopia and presbyopia may not be service connected in this case.  Thus, as a matter of law, service connection for a right eye disorder diagnosed as refractive error must be denied.  Similarly, the Veteran's other eye disorders have been linked to his age not to service, to include the 1943 in-service right eye injury.  Even his astigmatism has been linked to his age-related cataracts.  Only a faint nasal peripheral corneal scar in the right eye has been possibly attributed to old trauma; however, it has not resulted in any deformity or decrease in visual acuity and the June 2011 VA eye examiner noted that there was no residual evidence of injury.  Therefore, in the absence of a service-connectable disorder related to service, the Board finds that the preponderance of the evidence is against service connection for claimed residuals of a right eye injury. 


ORDER

Service connection for claimed residuals of a right eye injury is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


